Exhibit 10.5

March 12, 2013

Mr. Steven C. Marshall

Latimer Lodge, Burtons Lane,

Chalfont St. Giles

Buckinghamshire, England HP8 4BS

Dear Steve:

Per our discussion, I am pleased that you will be continuing in your assignment
with American Tower Corporation, as President–US Tower Division, which remains
an Executive Vice President position reporting to me. You will continue to be
considered as seconded from the Company’s U.K. subsidiary to the US Tower
Division for the duration of this assignment, which is anticipated to be through
February 28, 2015, subject to the other provisions of this letter.

Your Basic Salary, bonus and long term incentives, and normal benefits will be
on a basis consistent with that for the position as EVP in the US and in
accordance with and subject to the terms of the respective terms and conditions
such plans. Increments to Basic Salary, and bonus and equity awards will be as
recommended by our Chief Executive Officer, subject to review and approval by
the Compensation Committee consistent with past practice.

Your compensation and all reimbursements and allowances contemplated under this
letter relating to your status as an expat and being based in Massachusetts as
head of our US Tower Division operations, shall be paid in United States
Dollars, unless and only to the extent otherwise mutually agreed in writing.
Payments hereunder shall not be subject to adjustment for fluctuations in
foreign currency exchange rates or otherwise.

You will continue to be eligible for the following Allowances and Benefits for
so long as you remain on assignment under the terms of this letter:

 

•  

Housing: In recognition that your residence is in Little Chalfont,
Buckinghamshire (England), you will be provided a monthly housing allowance of
up to $3,800 per month.

 

•  

Movement of Personal Effects: upon completion of your assignment, you are
eligible for reimbursement up to a maximum of $15,000 for the reasonable costs
of moving your personal effects, and for reasonable service fees and investment
account establishment fees incurred within the year prior to the completion of
your assignment, that result from closing accounts or costs assessed by banks or
financial service providers for making account or asset transfers (“Bank Service
Fees”), provided that all such moving costs and/or Bank Service Fees are deemed
reasonable, necessary and result from your move back to the United Kingdom or,
if not the United Kingdom, the equivalent if the move had been back to the
United Kingdom.



--------------------------------------------------------------------------------

Mr. Steven C. Marshall

March     , 2013

Page 2 of 3

 

•  

Car: The Company will continue to provide you with a monthly car allowance of
$1,000, plus the cost of providing car insurance for one vehicle.

 

•  

Goods and Services: The Company will continue to provide you with a monthly
goods and services allowance of $1,200 per month.

 

•  

Visa Immigration: The Company will continue assist your spouse in securing any
necessary visa and immigration paperwork and will cover any charges reasonably
incurred in this process.

 

•  

Other Travel /Home Leave: reimbursement of reasonable round trip airfare
transportation back to the United Kingdom and reasonable expenses and transit
costs en route for you and your spouse two times during each twelve month
period. Home leave counts towards holiday time and this can be taken at your
discretion at any time during the assignment subject to the normal approval
process. Travel to locations other than the United Kingdom will not be
reimbursed under this home leave policy.

 

•  

Company Benefits/Other and Pension - To help with your being able to continue
with the retirement investments that have been made by you or on your behalf in
the UK, the Company, instead of making contributions to the prior designated UK
retirement fund, will make payments to you through a combination of a 401(k)
match and a year-end true up payment, so that you can select and invest in
alternatives offered through the 401(k) program or independent outside options.
The total of the match and the true up payments will be up to 10% of your Basic
Salary, but will be made in U.S. dollars. The true up payment will be determined
at year end and be subject to withholding. If for some reason you are or become
ineligible to participate in the 401(k) program or to receive the full match,
the Company will make then make up that difference in total payments to that
extent through the year end true up.

 

•  

Company Benefits/Holidays: The Company’s holiday year runs from 1st January to
31st December. You are (in addition to the Usual Company holidays) entitled to
25 days paid holiday in any holiday year. Holiday pay shall be calculated
according to your Basic Salary.

 

•  

Emergency Leave: Should you need to return to your home location for a personal
or medical emergency, such as a death in the family or serious medical illness,
you will be reimbursed for economy airfare to the United Kingdom only. Emergency
leaves should be communicated and approved through Human Resources as soon as
possible.

 

•  

Taxes and Tax Preparation: To facilitate in the preparation of your tax returns
for the years that you are on this assignment, the Company will continue to pay
customary and reasonable costs of the Company’s designated outside tax
consultants for tax counseling, as well as for the preparation of your tax
returns for each year you are on assignment and the tax year of exit. We will
also provide you with reimbursement of costs incurred up to $5,000 should you
decide it would be beneficial to seek supplemental tax advice and counseling on
compliance and planning considerations under U.S. federal and state tax laws.

 

•  

Termination: General: You will be eligible to receive severance benefits
afforded to Company Executive Vice Presidents under the American Tower
Corporation Severance Program. All severance benefits are subject to the terms
and conditions of the Severance Program and the policies thereunder. In the
event that your assignment is terminated by the Company without Cause (as
defined in the American Tower Corporation Severance Program), or in the event
that the Company determines to relocate you back to the United Kingdom, then the
Company will reimburse all reasonable expenses associated with your relocation
back to the United Kingdom.



--------------------------------------------------------------------------------

Mr. Steven C. Marshall

March     , 2013

Page 3 of 3

 

This letter agreement supersedes the previous agreement entered into with the
Company dated March 11, 2011, and its terms and conditions, including, its
allowances and benefits, will remain in effect until February 28, 2015, but may
be extended by the mutual written agreement of the parties.

Sincerely,

/s/ James D. Taiclet

Jim Taiclet

Chairman, President and CEO

American Tower Corporation

 

 

By my signature below, I acknowledge receipt and my agreement with the terms and
conditions set forth in the letter and also acknowledge the adequacy of the
consideration provided to me in connection therewith.

 

/s/ Steven C. Marshall

   

3/12/13

Steven C. Marshall     Date